Motion for resettlement granted insofar as to recall the order of this court entered on December 8, 1981 (85 AD2d 525) and the memorandum decision filed therewith, to resettle the order and substitute a new memorandum as follows: Judgment, Supreme Court, Bronx County (Cotton, J.), entered on April 3, 1981, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Rabindranauth Vernon Latcha and a new trial ordered on the issue of damages awarded to said plaintiff, without costs and without disbursements, and said judgment is otherwise affirmed, unless plaintiff Rabindranauth Vernon Latcha, within 20 days after service upon him of a copy of the resettled order herein, with notice of entry, serves *798and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $100,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Rabindranauth Vernon Latcha so stipulates, the judgment as so amended and reduced is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Kupferman, Sullivan, Markewich and Lynch, JJ.